   Case 3:19-cv-00213-GMG-RWT Document 1 Filed 12/12/19 Page 1 of 4 PageID #: 1


                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


PSYCHOLOGICAL COUNSELING THERAPIES, PLLC                     *



27 Polo Greene Drive, Martinsburg, WV 25401

                                                             *


(Full name and address of the plaintiff)
                      Plaintiff(s)

                           vs.                                        Civil Nod:  (3~   ~k     c~V     ~—L3
                                                                      (Leave blank. To be filled in by Court.)
FRONTIER COMMUNICATIONS CORPORATION

401 Merritt 7, Norwalk, CT 06851                             *




(Full name and address of the defendant(s))
                                                             *
                            Defendant(s)
                                                          ******




                                                   COMPLAINT

          1.        JurisdiCtion in this case is based on:

                    ~      Diversity (none of the defendants are residents of the state where plaintiff is a
                           resident)

                    ~      Federal question (suit is based upon a federal statute or provision of the United
                           States Constitution)

                    fl     Other (explain) ________________________________________________




Complaint (Rev. 12/2000)                              1
    Case 3:19-cv-00213-GMG-RWT Document 1 Filed 12/12/19 Page 2 of 4 PageID #: 2

           2.        The facts of this case are:

                     This case is a breach of contract based upon diversity jurisdiction.

                      Plaintiff Psychological Counseling Therapies, PLLC (“PCT”) is a party to the underlying contract.

                     Dr. Michael Gray is the sole owner of Psychological Counseling Therapies, PLLC.

                     Defendant Frontier Communications Corporation (“FCC”) is headquartered at

                     401 Merritt 7, Norwalk, CT 06851. FCC provides telecommunication services nationwide.

                     On or about June 1, 2019, PCT contacted Frontier Communications Corporation (“FCC”) for

                     telecommunication services at its office located at 27 Polo Greene Drive, Martinsburg, WV 254~1

                     The parties entered into an agreement on or about June 3, 2019.

                     The terms of the agreement included provision of voicemail services to be used for establishing

                     office appointments, a fax number that would be EPI-static secured for HIPAA compliance, and

                     a Wi-Fi package for two computers.

                     FCC said that it would originally take two weeks to set up, but agreed to arrange the systems

                     within three to four days in recognition that the Plaintiff provided life-or-death services to

                     call-in patients.

                     FCC took three weeks to set up the system initially. However, the voicemail did not work after

                     approximately one month.

                     Plaintiff contacted FCC for technical support, and spoke with a mid-level manager to discuss

                     resolving the issues. The manager acknowledged that FCC failed to properly set up the system,

                    and promised to fix it promptly. Another nine weeks passed without a functioning system.

                    Plaintiff called Robert “Snuckle’ (Assistant to the President’s Office of FCC) who acknowledged

                    that there was an error and apologized for the errors.




Comp’aint (Rev. 12/2000)                                     2
   Case 3:19-cv-00213-GMG-RWT Document 1 Filed 12/12/19 Page 3 of 4 PageID #: 3


           2.        The facts of this case are:

                                              PAGE 2 OF THE ALLEGATIONS OF THE COMPLAINT

                     Robert Snuckle further recognized that the Plaintiff lost business as a result.

                     Plaintiff did not pay toward any bills for these services because Mr. Snuckle stated that charging

                     the Plaintiff for services not rendered would constitute fraud. Plaintiff otherwise performed on

                     his part of the contract.

                     For the foregoing reasons, Defendants breached the contract with Plaintiff and caused

                     significant injuries to Plaintiff’s business.

                     Plaintiff lost five months of clients and business opportunities causing actual and

                     consequential damages in excess of this Court’s jurisdictional threshold.

                     Plaintiff lost access to approximately fifty clients whom PCT was unable to give timely

                     responses to ensure the clients received medication management in accordance with state

                     compliance guidelines for recovery.




comp’aint (Rev. 12/2000)                                       2
    Case 3:19-cv-00213-GMG-RWT Document 1 Filed 12/12/19 Page 4 of 4 PageID #: 4

           3.        The relief I want the court to order is:

                      Damages in the amount of: $125,000.00

           fl        An injunction ordering:_____________



          C          Other (explain)   ____________________________________________




(Date)
                                                                    (Signature)

                                                            Dr. Michael A. Gray, EDD, WVLP #1077

                                                            Owner of Psychological Counseling Therapies, PLLC

                                                            27 Polo Greene Drive, Martinsburg, WV 25401

                                                            (304) 901-4298
                                                            (Printed name, address and phone number of
                                                            Plaintiff)




                              Privacy Rules and Judicia~ Conference Privacy Policy

Under the E-Government Act and Judicial Conference policy, any paper filed with the court should not
contain an individual’s social security number, full birth date, or home address; the full name of person
known to be a minor; or a complete financial account number. These rules address the privacy concerns
resulting from public access to electronic case files.




complaint (Rev. 12/2000)                               3
